953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marty Lee RORIE, Plaintiff-Appellant,v.Charles M. CREECY;  Ann Emery;  Joel S. Evans, Defendants-Appellees.
No. 91-7181.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 9, 1991.Decided Jan. 31, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   W. Earl Britt, District Judge.  (CA-90-484-CRT-BR)
Marty Lee Rorie, appellant pro se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, K. K. HALL and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Marty Lee Rorie appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion partially accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Rorie v. Creecy, No. CA-90-484-CRT-BR (E.D.N.C. July 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.